DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.


Remarks
Claims 1 and 5 are amended.
Claims 1-8 are pending.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over FISHER (US 20170098729 A1) in view of CHEN (US 20030075212 A1) and VERMEERSCH (WO 2010070621 A1, see English Machine Translation) with evidence provided by SAHIN (Design of Hybrid Refractive/Diffractive Lenses for Wearable Reality Displays).
	Regarding claim 5, FISHER teaches a concentrate photovoltaic system (see the concentrator-type photovoltaic (CPV) module, see Abstract, [0009], Figs. 7D, 7E) comprising:
a flat micro lenses layer having a flat incident functional surface and a substrate (Regarding the claimed “a flat micro lenses layer having a flat incident functional surface In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)), the flat micro lenses layer configured to receive radiation energy in wavelengths ranging from deep UV to radio frequency and focus the radiation energy at two or more focal lengths within a focusing region based on the wavelength of the radiation energy along discrete paths (Figs. 7D and 7E shows that the silicone-on-glass (SOG) lens array 703e with the silicone 703d and the glass 704d receive incident sunlight 790, which has wavelengths ranging from deep UV to radio frequency; The different wavelengths from the incident sunlight radiation energy inherently have different refraction angles and provide different focal lengths within a focusing region based on the wavelength of the radiation energy along discrete paths (see Fig. 1 in the evidence provided by SAHIN; Examiner notes that since evidence merely teaches (scientific) definition, phenomena, and/or material properties, evidence does not required to be published prior to the instant invention), the plurality of micro concentrator lenses being made of a transparent dielectric material or semiconductor (see silicone); 
a micro-multijunction solar cell having two or more layers (see the CPV cells 702; [0073], Such solar cells may include multi junction solar cells, which have two or more layers; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the multi junction solar cells for the CPV cells in the device of FISHER, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144); [Abstract] A concentrator-type photovoltaic module includes a plurality of photovoltaic cells having respective surface areas of less than about 4 square millimeters (mm); Given the teachings above, it would have been obvious to have selected size within the disclosed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)) matching the two or more focal lengths within the focusing region (see the discussion above and Fig. 7E; The CPV cells (multi junction solar cells) are located in the focusing region of the silicone-on-glass (SOG) lens array 703e and the two or more layers of the CPV cells (multi junction solar cells) matches the two or more focal lengths within the focusing region of the silicone-on-glass (SOG) lens array 703e), the micro-multijunction solar cell configured to output power in response to the radiation energy (The CPV cells (multi junction solar cells) inherently output power in response to the radiation energy);
Regarding the claimed “an electronic system configured to manage the outputted power generated by the micro-multijunction solar cell”, FISHER does not explicitly disclose the claimed feature.  However, VERMEERSCH discloses an electronic management system for a photovoltaic generator, wherein the system of the invention makes it possible to optimize the production of electrical energy of the generator (see Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the electronic management system in the device of FISHER as taught by VERMEERSCH, because the electronic management system optimizes the production of electrical energy of the photovoltaic generator.
	And, FISHER teaches a heat insulation assembly (see the assembly with the silicone-on-glass (SOG) lens array 703e and silicon spacer structures 706 in Fig. 7E, which have a capability of insulating heat; see the rejections of claims 1, 3-4) comprising the flat micro lenses layer (see the silicone-on-glass (SOG) lens array 703e) focusing the radiation energy at the focusing region along discrete paths (The silicone-on-glass (SOG) lens array 703e has a capability of this function) and an insulating layer (see the silicon spacer structures 706, which has a insulating property) disposed adjacent the flat micro lenses layer (see Fig. 7E), the insulating layer inhibiting heat transfer in a direction from the solar cells layer to the micro lenses 


Response to Arguments
	Applicant's arguments filed on 10/11/2021 have been fully considered, but they are moot in view of the new ground(s) of rejection.
	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726